In a proceeding pursuant to section 618 of the Insurance Law for permission to bring an action against the appellant, Motor Vehicle Accident Indemnification Corporation, the appeal is from an order of the Supreme Court, Kings County, dated November 26, 1975, which, after a hearing, granted the application. Order reversed, on the law, without costs or disbursements, and application denied. The findings of fact are affirmed. Petitioner’s apparent knowledge of the identity of the owner of the vehicle which caused her injuries permits an action to be brought against the said owner. Only if such action ultimately fails for lack of identity, should leave to sue MVAIC be considered (see Insurance Law, § 618, subd [a]; Matter of Ruiz v MVAIC, 19 AD2d 832). Martuscello, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.